       Case 3:18-cr-02185-JLS Document 73 Filed 12/02/20 PageID.215 Page 1 of 1



 1

 2

 3

 4
                              UNITED STATES DISTRICT COURT
 5

 6                       SOUTHERN DISTRICT OF CALIFORNIA

 7 UNITED STATES OF AMERICA,                      Case No. 19-CR-4406-JLS and
                                                           18-CR-2185-JLS
 8               Plaintiff,
 9
                                                  ORDER CONTINUING MOTION
           v.                                     HEARING/TRIAL SETTING AND
10                                                STATUS HEARINGS
     ARNOLD WALTERS, III,
11
                 Defendant.
12

13
           Pursuant to joint motion and good cause appearing, IT IS HEREBY
14
     ORDERED that the motion hearing/trial setting (19-CR-4406-JLS) and status hearing
15
     (18-CR-2185-JLS), each currently scheduled for December 4, 2020 at 1:30 p.m, are
16 both continued to January 15, 2021 at 1:30 p.m.

17         For the reasons set forth in the joint motion, the Court finds that the ends of
18 justice will be served by granting the requested continuance, and these outweigh the

19 interests of the public and the defendant in a speedy trial. Accordingly, the delay

20
     occasioned by this continuance is excludable pursuant to 18 U.S.C. § 3161(h)(7)(A).
           SO ORDERED.
21

22 Dated: December 2, 2020

23

24

25
